*595In this action to foreclose a tax lien, the plaintiffs made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that the respondent did not pay the outstanding balance due under the lien (see NYCTL 1996-1 Trust v Orit Diagnostic Ctr., Inc., 19 AD3d 668 [2005]). In opposition, the respondent failed to raise a triable issue of fact rebutting the plaintiffs’ showing or as to the merit of its affirmative defenses or its counterclaim (see Wells Fargo Bank Minn., N.A. v Perez, 41 AD3d 590 [2007]; Trans World Grocers v Sultana Crackers, 257 AD2d 616, 617 [1999]; Home Sav. of Am. v Isaacson, 240 AD2d 633 [1997]). Similarly, the plaintiffs demonstrated their entitlement to relief on the remaining branches of their motion. Accordingly, the Supreme Court should have granted the plaintiffs’ motion in its entirety. Covello, J.P., Angiolillo, Lott and Roman, JJ., concur.